     Case: 5:17-cv-02598-JRA Doc #: 45 Filed: 04/12/19 1 of 3. PageID #: 691




                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF OHIO
                             EASTERN DIVISION
_____________________________________________
ADELMAN TRUCK PARTS CORPORATION, )
                                             )
                                             )
                  Plaintiff,                 )
                                             )
    v.                                        ) Case No. 5:17-cv-2598(JRA)
                                              )
JONES TRANSPORT and DON JONES,               )
                                              )
                  Defendants.                 )

                               NOTICE OF APPEAL

      Notice is hereby given that DON JONES, Defendant in the above-named

case, appeals to the United States Court of Appeals for the Sixth Circuit from: 1)

the Order and Decision of the Honorable John R. Adams, United States District

Judge, signed and entered in this action on March 13, 2018, denying the

Defendant’s motion to dismiss for lack of personal jurisdiction under Fed. R. Civ. P.

12(b)(2) (ECF#22); 2) the Memorandum of Opinion of the Honorable John R. Adams,

United States District judge, signed on March 14, 2018 and entered in this action on

March 17, 2019, granting Plaintiff’s motion for summary judgment under Fed. R.

Civ. P. 56(a) and denying Defendant’s motion for partial summary judgment under

Fed. R. Civ. P. 56(a) (ECF#43); and 3) the resulting final judgment signed on March

14, 2019 and entered in this action on March 17, 2019 (ECF#44).
     Case: 5:17-cv-02598-JRA Doc #: 45 Filed: 04/12/19 2 of 3. PageID #: 692



      Copies of the Order and Decision, the Memorandum of Opinion, and the

Judgment are attached as Exhibits A, B & C, respectively.

Dated: Winston-Salem, NC
       April 12, 2019

                                      Respectfully submitted,

                                      LAW OFFICE OF JONATHAN R.
                                      MILLER, PLLC, d/b/a
                                      SALEM COMMUNITY LAW OFFICE

                                      By: /s/ Jonathan R. Miller
                                              Jonathan R. Miller
                                              One of Defendant’s Attorneys
Attorneys for Plaintiff
Jonathan R. Miller
N.C. Bar No. 48224
Law Office of Jonathan R. Miller, PLLC, d/b/a
Salem Community Law Office
717 S. Marshall St., Ste. 105F
Winston-Salem, NC 27101
Tel: (336) 837-4437
Fax: (336) 837-4436
jmiller@salemcommunitylaw.com

Brian L. Bromberg
Bromberg Law Office, P.C.
26 Broadway, 21st Floor
New York, NY 10004
Tel: (212) 248-7906
Fax: (212) 248-7908
brian@bromberglawoffice.com
     Case: 5:17-cv-02598-JRA Doc #: 45 Filed: 04/12/19 3 of 3. PageID #: 693




                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF OHIO
                             EASTERN DIVISION
__________________________________________
                                           )
ADELMAN TRUCK PARTS                       )
CORPORATION,                              )
                                           ) Case No. 5:17-cv-2598(JRA)
                              Plaintiff,   )
                  v.                       )
                                           )
JONES TRANSPORT and DON JONES,            )
                                           )
                              Defendants. )
__________________________________________)

                           CERTIFICATE OF SERVICE

      I, Jonathan R. Miller, an attorney, hereby certify that on April 12, 2018 the

foregoing documents were filed with the Clerk of the Court and served via the

Court’s CM/ECF system, in accordance with the Federal Rules of Civil Procedure,

and/or the Northern District’s Local Rules, and/or the Northern District’s Rules on

Electronic Service upon the following parties and participants: John J. Rambacher

& Michael J. Kahlenberg.

Dated: Winston-Salem, N.C.
       April 12, 2018                        /s/ Jonathan R. Miller
                                             Jonathan R. Miller
                                             Defendant’s Attorney
                                             Salem Community Law Office
                                             717 S. Marshall St., Ste. 105F
                                             Winston-Salem, NC
                                             Tel: (336) 837-4437
                                             Fax: (336) 837-4436
                                             jmiller@salemcommunitylaw.com
